FILED
                               NOT FOR PUBLICATION                           AUG 25 2010

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



MORRIS RODGERS,                                    No. 09-17161

                 Plaintiff - Appellant,            D.C. No. 1:06-cv-01083-JAT

  v.
                                                   MEMORANDUM *
RUBEN REYNAGA; et al.,

                 Defendants - Appellees.



                       Appeal from the United States District Court
                          for the Eastern District of California
                      James A. Teilborg, District Judge, Presiding **

                              Submitted August 10, 2010 ***

Before:         HAWKINS, McKEOWN, and IKUTA, Circuit Judges.

       Morris Rodgers, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to exhaust

administrative remedies under the Prison Litigation Reform Act, 42 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **
                Sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1997e(a). We have jurisdiction under 28 U.S.C. § 1291. We review de novo the

district court’s dismissal for failure to exhaust, and its factual determinations for

clear error, Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003), and we affirm.

      Contrary to Rodgers’s contentions, the district court did not clearly err by

resolving disputed issues of fact in favor of defendants. See id. at 1119-20 (“In

deciding a motion to dismiss for failure to exhaust nonjudicial remedies, the court

may look beyond the pleadings and decide disputed issues of fact.”). Accordingly,

the district court properly dismissed the action because Rodgers failed to exhaust

administrative remedies prior to filing suit. See Woodford v. Ngo, 548 U.S. 81, 93-

95 (2006) (holding that “proper exhaustion” under 42 U.S.C. § 1997e(a) is

mandatory and requires adherence to administrative procedural rules).

      Rodgers’s remaining contentions are unpersuasive.

      AFFIRMED.




                                            2                                     09-17161